Defendants Wylie petition for a rehearing and say the effect of the decision is to "amount to a new trial, all without cost or terms;" that the opinion "sets forth the various eight causes of action in suit" and as to five of these causes of action "there is nothing in the entire record suggesting further evidence could be offered;" that the sixth cause of action has been abandoned; that the "eighth cause of action is established by sales contracts already *Page 226 
in evidence, and admitted to have been received by the Baldwin Company;" and therefore "the first cause of action . . . is the bone of contention between the parties."
By the stipulation the suit brought by the Wylies against the Piano Company is merged in the accounting case and the united case is to be tried as an accounting case. Thus the eight causes of action set forth in the case brought by the Wylies against the Piano Company are part of the case submitted to the court as the court case, and it is necessary to set them forth to understand the issues.
Petitioners cite the case of Kaye v. Taylor, 28 N.D. 293, 148 N.W. 629, as authority for their claim that where the books of account were excluded upon proper objection the fault was the fault of the one who offered the books and on the failure of that litigant to produce competent evidence no new trial was granted. But that case was a jury case and has no application here. Here the books offered were not excluded.
The petition overlooks the fact that this is a court case. By the very terms of the appeal petitioners "request a review of the entire case in the supreme court."
In order to determine this case it is necessary to have the books of the company. The trial court found for the piano company; but in doing so took into consideration evidence against which the petitioners themselves leveled proper objections.
The case at bar is one where this court feels satisfied that in order to determine all issues between the parties it must have evidence that is in existence and which may be produced. The books of the company certainly are material. There is no question but what there are such books of record, and there is a vast difference between failing to offer them and a lack of satisfactory basis for their introduction.
Our examination of the case shows that we cannot determine the whole case without additional testimony. There is enough in the case to show such evidence is available, and it is necessary in order to ascertain how much is due the Wylies upon piano accounts, for collections were made by the piano company and a portion thereof should be credited to the Wylies. Without this testimony the accounting case can not be determined. As the accounting case includes the eight causes of action in the suit brought by the Wylies it is clear the whole *Page 227 
matter could not be determined in what is before us and we remanded the case to the lower court for further testimony.
The case cited in the opinion — Bernier v. Preckel, 60 N.D. 547,  236 N.W. 242 — is authority for our action here. There we determined it was necessary to have additional testimony, and while retaining jurisdiction required the trial court to "make new findings of fact and conclusions of law on additional testimony and certify the same to this court." When this was done a decision was rendered as shown in Bernier v. Preckel, 60 N.D. 549,  236 N.W. 243. A similar disposition of the case at bar is deemed by this court to be in the furtherance of justice.
The petitioners say that this "new trial is granted without allowance of costs," and cite the case of Fuller v. Fried,57 N.D. 824, 224 N.W. 668, and Fischer v. Lebedoff, 62 N.D. 584,244 N.W. 310, as illustrative of the claim that costs should have been allowed in this case at bar. These were jury cases and the disposition in this court was final, so far as this court was concerned.
Not so in the case at bar. The appeal is still pending in this court. We have required the district court to take "such additional testimony regarding the exhibits in dispute as may be available, etc.," make findings and conclusions upon the additional testimony and certify the same to this court. There is ample time to determine the question of costs when all of the testimony is before us.
The petition for rehearing is denied.
NUESSLE, Ch. J., and CHRISTIANSON, BIRDZELL and BURKE, JJ., concur. *Page 228